DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
None of the prior art of record shows the combination of the structure of the multi-screen color correction method adapted with an electronic device with at least two display panels (as per claims 1-8) or the electronic device connected to a sensor (as per claims 9-16), specifically, obtaining image characteristics of test images displayed on the display panels respectively; performing a parameter operation on the image characteristics separately to obtain image correction parameters correspondingly; correcting colors of the display panels respectively according to the image correction parameters; obtaining luminance characteristics of the display panels by calculating based on the image correction parameters; and adjusting the luminance of the display panels according to the luminance characteristics (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cappels Sr. et al (US Pat. No. 5,670,985) discloses the system and method for adjusting the output of an output device to compensate for ambient illumination.
Hino (US Pat. No. 5,956,015) teaches the method and system for correcting color display based upon ambient light.
Takashima et al (US Pat. No. 6,504,551) disclose the color correction device, color correction method, picture processing device, and picture processing method.
Kim (US Pub. No. 2003/0142879 A1) teaches the apparatus and method for adjusting saturation of color image.
Evanicky et al (US Pat. No. 6,611,249 B1) discloses the system and method for providing a wide aspect ratio flat panel display monitor independent white-balance adjustment and gamma correction capabilities.
Hidaka (US Pat. No. 6,614,555 B1) teaches the image processing apparatus and method for matching the color appearance between a material color and a light source color.
Suzuki et al (US Pub. No. 2008/0260246 A1) disclose the color processing method and apparatus.
Shannon et al (US Pub. No. 2009/0141042 A1) teaches the method and apparatus for calibrating a display-coupled color measuring device.
Morimoto (US Pub. No. 2010/0073340 A1) discloses the image compensation device, image compensation method, and a method for setting image compensation values.

Kirchner et al (US Pub. No. 2013/0010009 A1) disclose the colour calibration of electronic display screens.
Drzaic (US Pat. No. 9,019,253 B2) teaches the methods and systems for adjusting color gamut in response to ambient conditions.
Mori et al (US Pat. No. 9,332,158 B2) discloses the color processing apparatus, image forming apparatus, and non-transitory computer readable recording medium performing color conversion, adjustment and matching process between input color data and reproducible color data of image output device.
Itakura (US Pat. No. 10,134,321 B2) teaches the display device and display method.
Comps et al (US Pat. No. 10,410,590 B2) disclose the facilitating chromatic adaptation of display contents at computing devices based on chromatic monitoring of environmental light.
Park et al (US Pat. No. 10,446,091 B2) teaches the electronic device and display control method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626